Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 03/25/2020, assigned serial 16/829,326 and titled “Incremental Lateral Control System Using Feedbacks for Autonomous Driving Vehicles.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 04/13/2022 have been fully considered and persuasive.  The previous 35 U.S.C. 101 rejection has been withdrawn.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  None of the prior art is deemed strong to make the application unpatentable.
The prior art closest to the subject matter of the claimed invention is the reference of Ando (US 2020/0324788 A1).  However, Ando fails to disclose and suggest the features of “a change in steering applied to the ADV for any planning cycle is within a predetermined steering change threshold for the ADV to guide a smooth steering.”  The US patent application publication No. US 11,124,202 B1 (Stark reference) discloses a system/method for controlling a vehicle in an autonomous driving mode, in which the computing device communicates with various components of the vehicle in order to control the movement of the vehicle.  The computing device uses the map information to determine a trajectory for the vehicle to reach a destination, wherein the trajectory require the vehicle take actions over at different time period of the trajectory.  However, Stark is not quite disclosing or suggesting the missing features from Ando.
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667